In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Milano, J.), dated November 6, 2008, which, upon a decision of the same court dated October 3, 2008, made after a nonjury trial on the issue of liability, is in favor of the defendant and against him dismissing the claim.
Ordered that the judgment is affirmed, without costs or disbursements.
On the record before us, we discern no basis to disturb the finding of the Court of Claims that the claimant’s own negligence in choosing to leave an illuminated shoulder along a road was the sole proximate cause of the accident in question (see Young v New York Thruway Auth., 76 AD2d 834 [1980]; Lyons v State of New York, 274 App Div 1086 [1949]). Covello, J.P., Miller, Balkin and Chambers, JJ., concur.